DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  In this case, the specification discusses EP 1 160 128 B1 in the “Background” section of the specification (para. [0004]).  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Further, the listing in the specification fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The information referred to therein has not been considered.




Specification
The disclosure is objected to because of the following informalities:
In paragraph [0006] of the specification, the invention is described by reference to specifically numbered claims 1 and 6.  The examiner suggests amending to generally refer to the claims since claim numbering and scope often change throughout prosecution and may lead to conflict with the recitation in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Larsky et al. (FR 0310889A; submitted via IDS, English machine translation previously attached).
Claim 1:
	Larsky discloses a method for fitting a snap fit arrangement (figures 1, 2 and 5-7), the method comprising: providing an engagement hook (30, 35, 39) coupled to a first part (20) and a latch element (45) coupled to a second part (40); providing an auxiliary tool (49); inserting the auxiliary tool within the engagement hook (30, 39; figure 5); the auxiliary tool flexing the engagement hook from a first position (figure 5) to a second position (figure 6) such that the latch element is receivable within the engagement hook (45 received within 30, 35 in figure 6; ”To fix the cover 20 on the body 40, a tool 49 can be used in an operation opposite to that described above” (Translation, pg. 9); “Under the action of the tool 49, the operator can exert a force towards the center of the cover, along an axis X shown in FIG. 5. By a rocking effect, this force generates the pivoting movement of the tongue 30 towards the outside of the housing 10, causing the stretching by deformation of the elastic connection joints 36, 37. This force then makes it easy to switch from the initial closed position to the stretched open position releasing the latching means 35” (Translation, pg. 8)); coupling the first part to the second part (open position of latch, mating of first part to second part in preparation for removal of auxiliary tool and latching; figure 5); and removing the auxiliary tool such that the engagement hook couples the latch element (figure 6).


Claim 2:
	Larsky discloses flexing the engagement hook causes the engagement hook to avoid contact with the latch element while the first part is coupled to the second part (compare figures 5 and 6).
Claim 3:
	Larsky discloses that the engagement hook comprises at least one blade extension (portion between 30 and slot 39, figures 5 and 6); and when the auxiliary tool interacts with the engagement hook, the auxiliary tool contacts the at least one blade extension such that the engagement hook flexes from the first position to the second position (figure 5).
Claim 4:
	Larsky discloses that the first part is coupled to the second part in a fitting direction (vertical direction, figures 2, 5 and 6); the auxiliary tool (49) is moved in a tool moving direction (tool 49 moves along with the first part in the vertical direction while simultaneously being urged in the horizontal direction to flex the engagement hook; figure 5); and the tool moving direction is the same direction as the fitting direction (since the tool 49 moves with the first part 20 while flexing until the first part and second part are coupled and the tool is removed).
Claim 6:
	Larsky discloses a fitting arrangement (figures 1, 2 and 5-7) comprising: a first part (20) including an engagement hook (30, 35, 39); and a second part (40) including a latch element (45); an auxiliary tool (49) configured to cause an elastic deformation in the engagement hook without causing an elastic deformation in the latch element (figure 5; deformation shown in 20/30 only); and wherein the engagement hook couples to the latch element when the fitting arrangement is in a closed position (figure 6) and the auxiliary tool is removed from the engagement hook (figure 6; ”To fix the cover 20 on the body 40, a tool 49 can be used in an operation opposite to that described above” (Translation, pg. 9); “Under the action of the tool 49, the operator can exert a force towards the center of the cover, along an axis X shown in FIG. 5. By a rocking effect, this force generates the pivoting movement of the tongue 30 towards the outside of the housing 10, causing the stretching by deformation of the elastic connection joints 36, 37. This force then makes it easy to switch from the initial closed position to the stretched open position releasing the latching means 35” (Translation, pg. 8)).
Claim 7:
	Larsky discloses that the auxiliary tool comprises at least one shaft element (end of driver tool 49; see figure 1) which is movable in a tool moving direction (tool 49 moves along with the first part in the vertical direction while simultaneously being urged in the horizontal direction to flex the engagement hook; figure 5), and wherein the tool moving direction is the same as a fitting direction (vertical direction, figures 2, 5 and 6) for joining the first part to the second part direction (since the tool 49 moves with the first part 20 while flexing until the first part and second part are coupled and the tool is removed).
Claim 10:
	Larsky discloses a snap fit arrangement (figures 1, 2 and 5-7) comprising: a first part (20) including an engagement hook (30, 35, 39); a second part (40) including a latch element (45); an auxiliary tool (49) configured to be received within the engagement hook (39; figures 5 and 6); and wherein when the auxiliary tool is received within the engagement hook (figure 5), the engagement hook flexes outwardly such that the latch element is receivable within the engagement hook (figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsky.
Claims 5 and 11:
	Larsky discloses that the second part is provided as a plastic part (“The body 40 and the cover 20 are generally made of rigid plastic material”, Translation pg. 4) and that by means of the tilting effect (figure 5) in the engagement hook (30) an engagement edge of the engagement hook keeps spaced apart to a front surface of the latch element which is arranged at the second part (figure 5).
	Larsky does not explicitly teach that the first part is provided as a metallic blanked part.  The examiner takes official notice that it is well known in the electrical housing art to form housings from rigid plastics, as taught by Larsky, as well as thin-gauge blanked steel sheet or combinations of both.  Selection of the housing material is a consideration for the installer given the environment and utility of the electrical housing, as well as any applicable building or electrical codes.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected a metallic blanked part for the first part of Larsky since: (a) it is known in the field to form electrical housings from metallic blanked sheets; and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 8:
	Larsky discloses that the auxiliary tool (49) includes at least one shaft element (figure 5) and is in the configuration of “a screwdriver or the like” (Translation, pg. 8).  Larsky does not explicitly teach that the driving end of the screwdriver is comprised of steel.  The examiner takes official notice that it is well known in the art of hand tools to form the driving ends of screw drivers from steel.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the screwdriver auxiliary tool with a shaft element made from steel in order to provide a tool which is of durable and strong construction to apply the necessary elastic deformation force.


Claim 9:
	Larsky discloses that the auxiliary tool comprises one shaft element (figures 2 and 5) but does not explicitly teach two shaft elements configured to be received into openings of the engagement hook.  At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used two shaft elements because applicant has not disclosed that the particular number of shaft elements on the auxiliary tool provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with either the single shaft element taught by Larsky or the claimed two shaft elements because either auxiliary tool performs the same function of elastically deforming the engagement hook equally well.  Moreover, applicant discloses that “the auxiliary tool comprises one or preferred two shaft elements” (para. [0014]) further suggesting that the particular number of shaft elements is not a critical feature of the invention. Therefore, it would have been an obvious matter of design choice to modify Larsky to obtain the invention specified in claim 9.

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.
Applicant alleges that Larsky fails to disclose a first part that includes an engagement hook and a second part that includes a latch because both the latch and the engagement hook of Larksy are include on a single part.  The examiner respectfully disagrees.
Larsky teaches a first part (20) including an engagement hook (30, 35, 39) and a second, separate, part (40) including a latch element (45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726